t c memo united_states tax_court robert c and pamela k liems petitioners v commissioner of internal revenue respondent docket no filed date robert c and pamela k liems pro sese jeremy l mcpherson for respondent memorandum opinion haines judge on date respondent issued a notice of final_determination partially disallowing petitioners’ claim_for_abatement of interest assessed with respect to their federal_income_tax liability petitioners timely filed a petition under sec_6404 contesting the determination the issue for decision is whether respondent’s partial denial of petitioners’ claim_for_abatement of interest was an abuse_of_discretion background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when their petition was filed audit of petitioners’ and returns petitioners timely filed their form sec_1040 u s individual_income_tax_return for and on date respondent sent petitioners a letter 30-day_letter proposing adjustments to their and returns and stating that petitioners had days in which to request an appeals_conference on date respondent issued petitioners a notice_of_deficiency determining deficiencies of dollar_figure and dollar_figure for and respectively petitioners received the notice but rather than petition this court for redetermination of the deficiencies they wrote to respondent on date and again on date stating simply that they 1unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar wish ed to mandate their right to appeal respondent assessed the deficiencies on date petitioners’ offers-in-compromise on date petitioners submitted to respondent a form_656 offer_in_compromise on the ground of doubt as to liability petitioners offered to pay zero in satisfaction of their outstanding and liabilities on date respondent returned the offer-in-compromise to petitioners without processing it because they did not offer to make any payment on date petitioners sent a second offer-in- compromise offering to pay dollar_figure in satisfaction of their and liabilities on date respondent sent a letter to petitioners refusing to process the offer-in-compromise because they had not offered to make any payment petitioners responded on date stating that the amount offered was dollar_figure on date respondent sent petitioners a letter which in substance said the same thing as the april and date letters on date respondent sent an audit report to petitioners offering to abate portions of the and deficiencies on date petitioners’ accountant wrote to respondent requesting an appeals_conference to protest the audit report on date respondent sent petitioners a letter advising them that their dollar_figure offer-in- compromise was denied on date petitioners sent respondent a second letter requesting an appeals_conference after the second request petitioners were granted an appeals_conference on date appeals advised petitioners that interest abatement would not be considered as part of an offer-in- compromise but that after an offer was accepted petitioners could file an interest abatement claim on date petitioners submitted a revised offer-in-compromise offering to pay dollar_figure in satisfaction of their and liabilities and remitted that amount respondent applied dollar_figure of the payment to petitioners’ liability and dollar_figure to their liability on date appeals notified petitioners that the offer was accepted petitioners’ request for interest abatement on date petitioners submitted to respondent a form_843 claim_for_refund and request for abatement for petitioners stated irs examined the income_tax return the examination concluded about july of shortly thereafter a protest and request for a conference with an appeals_office was sent to the irs office where the examination took place due to some mix up within irs the protest was sent to another office and was then declared filed late therefore the adjustments were 2dollar_figure was applied to interest owed for and dollar_figure was applied to interest owed for assessed without getting a meeting with an appeals officer this is clearly due to an error within irs the fact is if we had received our due process by getting a conference with an appeals officer after the original examination in this whole matter would have been resolved well before the year based on the above we respectfully request abatement of the interest accrued by irs from date until the balance was paid off on date appeals sent petitioners a final_determination with respect to abatement of interest for respondent abated interest from date when respondent received petitioners’ appeals_conference request to date when appeals granted petitioners an appeals_conference appeals denied further interest abatement discussion sec_6404 as in effect for authorizes the commissioner to abate all or any part of an assessment of interest on any deficiency attributable in whole or in part to any error or delay by an employee of the internal revenue 3petitioners allege that they also requested abatement of interest with respect to their liability respondent has no record of receiving the form_843 accordingly respondent did not issue a determination denying interest abatement for petitioners’ year on date the court granted respondent’s motion to dismiss for lack of jurisdiction as to all years other than see 110_tc_20 service acting in his official capacity in performing a ministerial_act and any_tax payment to the extent that any error or delay in the payment is attributable to the employee’s error or dilatory conduct in performing a ministerial_act a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2t b temporary proced admin regs fed reg date a decision concerning the proper application of federal tax law is not a ministerial_act see sec_301_6404-2t b temporary proced 4in sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 to permit the commissioner to abate interest attributable to unreasonable error or delay resulting from managerial and ministerial acts the new provision applies to interest accruing with respect to deficiencies or payments for tax years beginning after date the amended provision is not applicable here see 112_tc_19 n 5the final regulations under sec_6404 were issued on date the final regulations generally apply to interest accruing with respect to deficiencies or payments of tax described in sec_6212 for taxable years beginning after date see sec_301_6404-2 proced admin regs as a result sec_301_6404-2t temporary proced admin regs fed reg date applies and is effective for interest accruing with respect to deficiencies for those taxable years beginning after date but before date see id par c admin regs supra the mere passage of time does not establish error or delay in performing a ministerial_act lee v commissioner supra pincite under sec_6404 an error or delay is taken into account only if no significant aspect of the error or delay can be attributed to the taxpayer and only after the commissioner has contacted the taxpayer in writing with respect to the deficiency or payment see sec_6404 sec_301_6404-2t a temporary proced admin regs fed reg date see also 112_tc_230 the commissioner’s authority to abate an assessment of interest involves the exercise of discretion and we must give due deference to the commissioner’s discretion 112_tc_19 91_tc_1079 in order to prevail a taxpayer must prove that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite mailman v commissioner supra pincite see also sec_6404 rule a in order to qualify for relief a taxpayer must demonstrate a direct link between the error or delay and a specific period during which interest accrued guerrero v commissioner tcmemo_2006_201 braun v commissioner tcmemo_2005_221 as we evaluate respondent’s exercise of discretion we are mindful that congress intended for the commissioner to abate interest under sec_6404 where failure to abate interest would be widely perceived as grossly unfair but that the abatement provision should not be used routinely to avoid payment of interest h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 see also krugman v commissioner supra pincite- petitioners object to the assessment of interest on their liability because they believe the matter should have been resolved before date petitioners’ complaint is that the deficiency was incorrect and that if they had been granted an appeals_conference after receiving the notice_of_deficiency in respondent’s error would have been identified and the situation resolved although petitioners submitted requests for an appeals_conference in and those requests were submitted well after the date provided in their 30-day_letter furthermore to request an appeals_conference petitioners were required to submit a brief written_statement of disputed issues see sec_601_106 statement of procedural rules petitioners did not submit any statement of disputed issues they stated only that they wished to mandate their right to appeal petitioners’ appeals requests were submitted after the issuance of the notice_of_deficiency after the issuance of a statutory_notice_of_deficiency upon the taxpayer’s request appeals may take up the case for settlement and may grant the taxpayer a conference thereon sec_601_106 statement of procedural rules emphasis added the granting of an appeals_conference after the issuance of a notice_of_deficiency is within the commissioner’s discretion and is therefore not a ministerial_act the proper procedure for disputing a notice_of_deficiency is the filing of a petition with this court see sec_6213 that this matter was not resolved earlier is due to petitioners’ failure to petition this court for redetermination of the deficiency petitioners have not identified any alleged error or dilatory conduct that delayed the resolution of the matter other than the act that was the basis for the partial abatement of interest granted by appeals a careful review of the record reveals that no additional error or dilatory conduct occurred upon which interest may be abated on june and date respondent’s appeals_office incorrectly refused to process petitioners’ offer-in-compromise on the ground that petitioners did not offer to make any payment in fact petitioners had offered to pay dollar_figure although the reason given for rejecting the offer-in-compromise was incorrect the rejection of the offer was appropriate the dollar_figure offer was later rejected as insufficient and petitioners ultimately compromised their liability for dollar_figure substantially more than their original offer the court sympathizes with petitioners who may have received bad advice from their tax preparer on how to contest their deficiency however any error or delay in the resolution of petitioner’s tax_liability was not caused by the ministerial_act of an internal_revenue_service employee other than the act for which abatement was granted by appeals accordingly we hold that respondent did not abuse his discretion by partially denying petitioners’ request for interest abatement in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
